 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 16, 2010,
is made by and between OmniReliant Holdings, Inc., a Nevada corporation (the
“Seller”), and Oscar Rodriguez and Jesus Diaz (each, a “Buyer”, and
collectively, the “Buyers”).
 
RECITALS
 
A.           Seller owns all of the issued and outstanding shares of common
stock (the “Shares”) of OmniReliant Acquisition Sub, Inc., a Nevada corporation
(the “Company”), which Shares constitute, as of the date hereof, all of the
issued and outstanding capital stock of the Company.
 
B.           Each of the Buyers is a party to an employment agreement with the
Seller dated December 2, 2008 (the “Employment Agreements”) which the Buyers
have agreed to cancel in consideration for the sale of the Shares from the
Seller (the “Transaction”).
 
C.           In connection with the Transaction, the Buyer wishes to acquire
from Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms
and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1.           Purchase and Sale of Stock.
 
(a)           Purchased Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 1(c)), all of the Shares.
 
(b)           Purchase Price.  The purchase price for the Shares shall be the
cancellation of the Employment Agreements plus one dollar.
 
(c)           Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place as soon as practicable following the
execution of this Agreement.  The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).
 
2.           Closing.
 
(a)           Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of the Company, free and
clear of all liens and encumbrances.

 
 

--------------------------------------------------------------------------------

 
 
(b)  Payment of Purchase Price. At the Closing, Buyers shall consent to the
cancellation of the Employment Agreements and the Seller shall be released from
any liabilities or obligations thereunder, whether then existing or arising in
the future.
 
3.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof as follows:
 
(a)           Corporate Authorization; Enforceability. The execution, delivery
and performance by Seller of this Agreement is within the corporate powers and
has been, duly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the certificate of incorporation or
bylaws of Seller or (ii) violate any applicable Law or Order or result in a
breach of any term or provision of any agreement to which any Seller is bound or
is a party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement.
 
(d)           Capitalization. As of the date hereof, Seller owns the Shares,
which shares represent 100% of the authorized, issued and outstanding capital
stock of the Company. The Shares are duly authorized, validly issued,
fully-paid, non-assessable and free and clear of any and all liens, charges,
security interests, encumbrances, claims of others, options, warrants, purchase
rights, contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”). The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). The Seller is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.


(e)           Liabilities.  The Buyer has had the opportunity to review and has
reviewed the Seller’s filing with the Securities and Exchange Commission and all
liabilities of the Company disclosed in such filings and all such liabilities so
disclosed shall be subject to paragraph 4.


4.           Representations and Warranties of Buyer. Each Buyer, jointly and
severally, represents and warrants to Seller as of the date hereof as follows:

 
- 2 -

--------------------------------------------------------------------------------

 

(a)           Enforceability. The execution, delivery and performance by Buyer
of this Agreement are within Buyer’s powers. This Agreement has been duly
executed and delivered by Buyer and constitutes the valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement require no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
(d)           Purchase for Investment.  Buyer is financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and have no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer is acquiring the Shares solely for their own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has (i) received all the information they
have deemed necessary to make an informed investment decision with respect to
the acquisition of the Shares, (ii) had an opportunity to make such
investigation as they have desired pertaining to the Company and the acquisition
of an interest therein, and to verify the information which is, and has been,
made available to them and (iii) had the opportunity to ask questions of Seller
concerning the Company. Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares by them must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for the Company at the time, create an exemption or otherwise
do not require registration under the Securities Act (or applicable state
securities laws). Buyer acknowledges and consent that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:

 
- 3 -

--------------------------------------------------------------------------------

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Buyer understands that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.
 
(e)           Liabilities.  Following the Closing, Seller will have no debts,
liabilities or obligations relating to the Company or its business or
activities, whether before or after the Closing, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to the Company or its business and that may survive the
Closing.
 
5.           Indemnification and Release.
 
(a)           Indemnification. Seller covenants and agrees to indemnify, defend,
protect and hold harmless Buyer, and its officers, directors, employees, agents,
representatives and affiliates (collectively, together with Buyer, the “Buyer
Indemnified Parties”) at all times from and after the date of this Agreement
from and against all losses, liabilities, damages, claims, actions, suits,
proceedings, demands, assessments, adjustments, costs and expenses (including
specifically, but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim (collectively,
“Losses”), incurred by any Buyer Indemnified Party as a result of or arising
from (i) any breach of the representations and warranties of Seller set forth
herein or (ii) any breach or nonfulfillment of any covenant or agreement on the
part of Seller under this Agreement.
 
(b)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Buyer Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Seller has an indemnification obligation
under the terms of Section 5(a), then the Indemnitee shall notify Seller (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.

 
- 4 -

--------------------------------------------------------------------------------

 
 
(ii)           If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
(c)           Non-Third-Party Claims. Upon discovery of any claim for which
Buyer has an indemnification obligation under the terms of this Section 5 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
(d)           Release.  Except for agreements and obligations under this
Agreement, Seller, on behalf of itself and its Related Parties, hereby releases
and forever discharges Buyer and its individual, joint or mutual, past and
present representatives, Affiliates, officers, directors, employees, agents,
attorneys, controlling persons, subsidiaries, successors and assigns
(individually, a “Releasee” and collectively, “Releasees”) from any and all
claims, demands, proceedings, causes of action, orders, obligations, contracts,
agreements, debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity, which Seller or any of its
Related Parties now have or have ever had against any Releasee. Seller hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter released
hereby. “Related Parties”, for purposes of this Section 5(e) shall mean, with
respect to Seller, (i) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with Seller, (ii) any Person in which Seller hold a Material Interest or
(iii) any Person with respect to which any Seller serves as a general partner or
a trustee (or in a similar capacity). For purposes of this definition, “Material
Interest” shall mean direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           Indemnification. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
agents, representatives and affiliates (collectively, together with Seller, the
“Seller Indemnified Parties”) at all times from and after the date of this
Agreement from and against all losses, liabilities, damages, claims, actions,
suits, proceedings, demands, assessments, adjustments, costs and expenses
(including specifically, but without limitation, reasonable attorneys’ fees and
expenses of investigation), whether or not involving a third party claim and
regardless of any negligence of any Seller Indemnified Party (collectively,
“Losses”), incurred by any Seller Indemnified Party as a result of or arising
from (i) any breach of the representations and warranties of Buyer set forth
herein or in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement on the part of Buyer under this
Agreement, (iii) any debt, liability or obligation of the Buyer or the Company,
whether incurred or arising prior to the date hereof or after, (iv) the conduct
and operations of the business of the Company whether before or after the
Closing, (v) claims asserted against the Company whether arising before or after
the Closing,  (vi) any federal or state income tax payable by Buyer and
attributable to the transaction contemplated by this Agreement, or (vii) any
debt, liability or obligation relating to the Employment Agreements, whether
incurred or arising prior to the date hereof or in the future.
 
(f)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Seller Indemnitee”)
by a third party after the Closing for which Buyer has an indemnification
obligation under the terms of Section 5(a), then the Seller Indemnitee shall
notify Buyer (the “Seller Indemnitor”) within 20 days after the Third-Party
Claim is asserted by a third party (said notification being referred to as a
“Claim Notice”) and give the Seller Indemnitor a reasonable opportunity to take
part in any examination of the books and records of the Seller Indemnitee
relating to such Third-Party Claim and to assume the defense of such Third-Party
Claim and in connection therewith and to conduct any proceedings or negotiations
relating thereto and necessary or appropriate to defend the Seller Indemnitee
and/or settle the Third-Party Claim. The expenses (including reasonable
attorneys’ fees) of all negotiations, proceedings, contests, lawsuits or
settlements with respect to any Third-Party Claim shall be borne by the Seller
Indemnitor. If the Seller Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Seller Indemnitee, then the Seller Indemnitor shall be entitled to control the
conduct of such defense, and shall be responsible for any expenses of the Seller
Indemnitee in connection with the defense of such Third-Party Claim so long as
the Seller Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Seller Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Seller Indemnitor. Except as provided
in subsection (ii) below, both the Seller Indemnitor and the Seller Indemnitee
must approve any settlement of a Third-Party Claim. A failure by the Seller
Indemnitee to timely give the Claim Notice shall not excuse Seller Indemnitor
from any indemnification liability except only to the extent that the Seller
Indemnitor is materially and adversely prejudiced by such failure.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(ii)           If the Seller Indemnitor shall not agree to assume the defense of
any Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Seller Indemnitee
may defend against such Third-Party Claim in such manner as it may deem
appropriate and the Seller Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate. The Seller Indemnitor
shall promptly reimburse the Seller Indemnitee for the amount of all settlement
payments and expenses, legal and otherwise, incurred by the Seller Indemnitee in
connection with the defense or settlement of such Third-Party Claim. If no
settlement of such Third-Party Claim is made, then the Seller Indemnitor shall
satisfy any judgment rendered with respect to such Third-Party Claim before the
Seller Indemnitee is required to do so, and pay all expenses, legal or
otherwise, incurred by the Seller Indemnitee in the defense against such
Third-Party Claim.
 
(g)           Non-Third-Party Claims. Upon discovery of any claim for which
Seller has an indemnification obligation under the terms of this Section 5 which
does not involve a claim by a third party against the Seller Indemnitee, the
Seller Indemnitee shall give prompt notice to Seller of such claim and, in any
case, shall give Seller such notice within 30 days of such discovery. A failure
by Seller Indemnitee to timely give the foregoing notice to Seller shall not
excuse Seller from any indemnification liability except to the extent that
Seller is materially and adversely prejudiced by such failure.
 
(h)           Release.  Except for all agreements and obligations under this
Agreement, Buyer, on behalf of itself and its Related Parties, hereby releases
and forever discharges Seller and its individual, joint or mutual, past and
present representatives, Affiliates, officers, directors, employees, agents,
attorneys, stockholders, controlling persons, subsidiaries, successors and
assigns (individually, a “Seller Releasee” and collectively, “Seller Releasees”)
from any and all claims, demands, proceedings, causes of action, orders,
obligations, contracts, agreements, debts and liabilities whatsoever, whether
known or unknown, suspected or unsuspected, both at law and in equity, which
Buyer or any of its Related Parties now have or have ever had against any Seller
Releasee. Buyer hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Seller Releasee, based
upon any matter released hereby. “Related Parties” shall mean, with respect to
Buyer, (i) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
Buyer, (ii) any Person in which Buyer hold a Material Interest or (iii) any
Person with respect to which any Buyer serves as a general partner or a trustee
(or in a similar capacity).

 
- 7 -

--------------------------------------------------------------------------------

 

6.           Definitions. As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;
 
(b)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(c)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(d)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(e)           “Order” means any judgment, injunction, judicial or administrative
order or decree;
 
(f)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(g)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
7.           Miscellaneous.
 
(a)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
 (i)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
 (ii)           No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.
 
(e)           Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of Florida.
 
(f)           Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected, impaired or invalidated, and to the extent permitted by applicable
Law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable. This provision
will be interpreted and enforced to give effect to the original written intent
of the parties prior to the determination of such invalidity or
unenforceability.
 
(i)           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
(a)           If to Buyer:


If to Seller:
 
OmniReliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760

 
- 9 -

--------------------------------------------------------------------------------

 


With a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
32nd Floor
New York, New York 10006
Attention: Darrin M. Ocasio, Esq.
 
[Signature Page Follows]

 
- 10 -

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

 
“SELLER”
         
OMNIRELIANT HOLDINGS, INC.
           
By: 
/s/ Robert DeCecco III      
Name: Robert DeCecco III
     
 Title: Chief Executive Officer
           
“BUYERS”
         
OSCAR RODRIGUEZ
          /s/ Oscar Rodriguez          
JESUS DIAZ
          /s/ Jesus Diaz  


 
 

--------------------------------------------------------------------------------

 